Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

				Reason for Allowance
Claim 1 is allowed for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the Admitted Prior Art “AAPA”, and US 20030122358 A1. 
Claim 1 is allowed because the prior art of record, taken alone or in combination, fails to disclose or render obvious an extended portion that extends from a rear end of said main helical portion into a corresponding one of said positioning holes, so that each of said helical springs is positioned between said end wall and said blocking end of a corresponding one of said side walls;2Application No. 16/460,535Attorney Docket No. 16679-3 wherein said sleeving unit includes a surrounding wall, and two positioning blocks that protrude inwardly from said surrounding wall, and that cooperate with said blocking ends of said side walls to restrict movement of said front ends of said helical springs; and wherein said extended portions of said helical springs respectively extend into said positioning holes of said end wall to be fixedly positioned in combination with the rest of the limitations of the base claim.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAVEH C KIANNI whose telephone number is (571)272-2417.  The examiner can normally be reached on 9-19.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 570-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/KAVEH C KIANNI/Primary Examiner, Art Unit 2883